Opinion issued December 31, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00028-CV
____________

SANDRA LEONA MCCAIN AND JAMES MCCAIN,  Appellants

V.

WATERVIEW RESOLUTION CORPORATION F/K/A COLONIAL PACIFIC
LEASING CORPORATION,  Appellee




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 747,870




O P I N I O N
          This is an appeal from a summary judgment signed on September 14, 2000, 
awarding monetary damages in favor of plaintiff/appellee.  The parties advised the
Court that they had settled their dispute and filed an agreed motion to dismiss their
appeal, seeking a “take-nothing” judgment against Waterview.  A take-nothing
judgment against Waterview may be rendered only if the trial court’s judgment is
reversed.  On June 6, 2002, this Court declined to reverse the trial court’s judgment,
when it appeared on the face of the record that the Court had no jurisdiction to
entertain the appeal because the notice of appeal was untimely.
  We ruled in relevant
part:
(1)Appellants’ and appellee’s agreed motion to dismiss is denied.
(2)In order for this Court to act other than dismissing this appeal for
lack of jurisdiction, appellants must file with this Court, within 15
days of this order, a motion reasonably explaining why their
notice of appeal was late, in accordance with rule 26.3 and
[Coronado].  This Court will entertain a simultaneously filed
appellants’ or joint motion to dismiss.
 
(3)If no motion pursuant to (2) above is filed in this Court, the Court
will dismiss the appeal for want of jurisdiction.
          To date, this Court has not received a motion reasonably explaining why
appellants’ notice of appeal was late.  Accordingly, this appeal is dismissed for want
of jurisdiction.  All pending motions are overruled as moot.  
          It is so ORDERED. 
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Duggan.

Do not publish. Tex. R. App. P. 47.